Citation Nr: 0940263	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a dental condition for 
compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Board notes that the Veteran had a hearing with a 
Decision Review Officer (DRO) during May 2006.  A transcript 
of this proceeding is contained in the Veteran's claims file.

The U.S. Court of Appeals for Veterans Claims (Court) 
specifically has held that a claim for service connection for 
a dental disorder is also a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The 
Veteran's present claim has been treated by the agency of 
original jurisdiction (AOJ) as a straightforward claim for 
service connection and compensation.  As such, the issue of 
entitlement to outpatient dental treatment will not be 
adjudicated at this time.  If the Veteran indeed intends to 
pursue a claim for outpatient dental treatment, he should 
contact and so inform the Medical Administrative Service 
(MAS) of his nearest VA Medical Center, in order for the MAS 
to take appropriate action regarding that issue, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDINGS OF FACT

1.  Under the laws administered by VA, in the absence of 
dental trauma, disability compensation is not payable for the 
impairment shown in this case. 
 
2.  There is no evidence of 'dental trauma' during active 
service. 
 
3.  The Veteran's dental condition, identified as a replaced 
missing tooth or gum disease, is not a disability for VA 
compensation purposes.
CONCLUSION OF LAW

The Veteran's dental condition may not be service-connected 
for VA compensation purposes.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.381 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim. 
 
As to the issue of entitlement to service connection for a 
replaced missing tooth and gum disease, the Board believes 
that the disposition of this case is based upon the operation 
of law.  As discussed below, the dental conditions the 
Veteran has may not be service-connected for compensation 
purposes.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  Manning v. 
Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).
Analysis
Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2009).
Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(West 2002 & Supp. 2009). 38 C.F.R. § 3.381(a) (2009).
It appears that the Veteran's basic allegation is that he had 
dental treatment for a gum problem during service and 
thereafter the tooth above this part of the gum came out with 
subsequent replacement.  
The Veteran indicated during his May 2006 DRO hearing that he 
received a gingivoplasy during active service after he got 
some food caught in his bottom front tooth.  The Veteran 
indicated that they transferred some gum at that time.  The 
Veteran additionally stated that he required two surgeries as 
the first one was botched.  The Veteran indicated that the 
surgery "worked for a while" but fell apart eventually with 
the tooth having to be replaced during 2005.  The Veteran 
said that he now has a false tooth, exhibited during the 
hearing, where they had done the gum repair while he was in-
service.
The Veteran's service treatment records show in-service 
evidence of periodontal disease with chronic scaling 
required.  This is based on records showing that the claimant 
was seen at the dental clinic many times during 1967 and 
1968.  Annotations included "ging", for gingivitis which is 
a mild form of periodontal disease, with treatment notes 
indicating multiple preventative dental counseling.  
Additionally, the Board notes that the Veteran had a 
gingivoplasty and frenectomy during May 1968 of areas 
numbered 23, 24, 25, and 26 with facial indicated.  There is 
no indication of the reason for the surgery.
Private dental treatment records dated from 1980 to 2005 
indicate treatment for moderate to advanced periodontal 
disease.  More specifically, a July 1992 letter indicates 
that the Veteran had not maintained adequate plaque control 
which had led to significant amounts of bone loss.  A June 
2005 account history indicates that the Veteran had an 
interim partial denture in a lower tooth.   
Here, it is important that the Veteran does not allege (nor 
does the evidence show) that he had a trauma-related dental 
disorder in service, or that he had lost teeth in service due 
to physical impact to the mouth, jaw, or oral cavity in 
combat. Additionally, the Board notes that the VA Office of 
the General Counsel has determined that dental treatment of 
teeth, even extractions, and intended effects of treatment 
provided during service, are not equivalent to "service 
trauma." VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  In 
particular, VAOPGCPREC 5-97 stated, in relevant part; 
'[D]efining service trauma to include therapeutic tooth 
extraction would make virtually any veteran who received 
dental treatment during his or her military service eligible 
for VA dental care.  Therapeutic or restorative dental care 
almost always involves physical impact upon one's teeth, 
e.g., filling, a bridge, an extraction [,] etc.  We do not 
believe that this was the Congress's intent.' The Veteran's 
alleged getting food in his teeth with subsequent in-service 
dental surgery can not be considered 'service trauma.'  The 
Board must apply precedent decisions of the Office of the 
General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2009).  
The Board additionally notes that a recent case from the 
United States Court of Appeals for Veterans Claims (Court) 
reiterates that dental treatment does not equate to service 
trauma.  Nielson v. Shinseki, 23 Vet. App. 56 (2009).  The 
Court additionally defined "service trauma" as "an injury 
or wound violently produced while the injured or wounded is 
in the armed forces."  Id. at 59.  The Board notes that the 
Veteran's allegation of getting food stuck in his teeth would 
not constitute trauma under this definition.
As noted above, however, compensation for the condition for 
which the Veteran seeks service connection is precluded as a 
matter of law under 38 C.F.R. § 3.381 (2009).  While service 
connection may be established for treatment purposes for the 
Veteran's dental conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth, abscessed teeth, carious teeth, or periodontal 
disease.  38 C.F.R. § 3.381 (2009).  Service connection of 
these conditions for compensation purposes is not legally 
permitted, and as a matter of law this claim for replaceable 
missing teeth and periodontal disease, characterized as gum 
disease, must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 



ORDER

Entitlement to service connection for a dental condition for 
compensation purposes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


